Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
1. This Office Action is in response to the amendment filed on 08/24/2022. Claims 1-15 are pending in this application. Claims 1, 6 and 11 are independent claims. Claims 16-30 are canceled. 

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Azevedo (US PGPub 20170086054), and further in view of Sampath (US PGPub 20130176925). 

As per Claim 1, O'Malley teaches of a software update device comprising: a processor; and a memory storing executable instructions that, when executed by the processor, causes the processor to perform as: a communication unit connected with an electronic device that executes software; and a wake-up receiving unit that, when receiving a wake-up request [from a wireless access point registered] in advance, allows the communication unit to transition from a sleep state to a wake-up state, wherein when the communication unit transitioned to the wake-up state, the communication unit initiates wireless communication with an external device, and updates the software of the electronic device by update software received from the external device. (Par 5, par 45, Another example may be to receive a software download or firmware upgrade. Since software downloads can be voluminous, the computer responsible for updating the sleeping device's [external] software may not wish to wait until the device wakes up normally. The computer may send a wake request to the sleep management computing device, which in turn can send a wakeup signal to the device, and the update can then occur [after the downloading of the software]. Par 49, The wake command may also include commands to instruct the device to take action, which may have been the reason for waking up. Par 50, This may include starting up an MPEG decoder to receive commands from the wake message, updating a local clock to indicate the new current time, installing any new software updates that it missed while it was asleep.)
O'Malley does not specifically teach, however Azevedo teaches of the electronic device that is mounted on a vehicle (Par 31, Vehicles may have many advantageous characteristics that make them useful as Wi-Fi (or general wireless) hotspots. Par 32,  an affordable multi-network on-board unit (OBU) is presented. Note that the OBU may also be referred to herein as a Mobile Access Point, Mobile AP, MAP, etc. The OBU may, for example, comprise a plurality of networking interfaces (e.g., Wi-Fi, 802.11p, 4G, Bluetooth, UWB, etc.). The OBU may, for example, be readily installed in or on private and/or public vehicles (e.g., individual user vehicles, vehicles of private fleets, vehicles of public fleets, etc.).)
receiving a wake-up request from a wireless access point registered in advance in association with a vehicle (Par 151, For example, in an example implementation, a vehicle equipped [pre-registered] with a Mobile [wireless] Access Point (MAP), which may also be referred to herein as an OBU, may communicate with a sensor as the vehicle passes nearby. Collected sensor data may then, for example, be stored, processed, and/or made available to/from the Cloud (e.g., via APIs or other interfaces). And Par 156, As a Mobile AP travels, it can send signals (e.g., beacon signals, wake signals, trigger signals, etc.) on the frequency of the RF receiver, which when received by the low-power RF receiver, causes the sensor to wake.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the electronic device that is mounted on a vehicle and receiving a wake-up request from a wireless access point registered in advance in association with a vehicle, as conceptually seen from the teaching of Azevedo, into that of O'Malley, because the modification can help utilize the moving vehicles to transmit a wake-up signal from mobile or wireless access point already preregistered with the vehicle to wake the sensors or any target system while available within the range of the moving vehicle connected to the network device and the network server.
Neither O'Malley nor Azevedo specifically teaches, however Sampath teaches that the communication unit receives update software transmitted from the wireless access point by the external device (Figs 1-2 and par 27, The access points 102, 104, 106 may be connected to the one or more networks 108 via wired or wireless connections.  Par 29, In a particular embodiment, the frame may include uplink data sent from the station to the access point. Upon receiving the frame, the access point may determine whether a flag stored in a register of the access point (e.g., a flag register) associated with the station indicates that an update frame is to be transmitted to the station. In response to determining that the flag indicates that an update frame is to be transmitted to the station, the access device may transmit the update frame to the station. In a particular embodiment, the update frame may indicate at least one change in a configuration of the access point. The station may receive the update frame and is thus aware of a current configuration of the access point and may communicate with the access point based on the current configuration. Par 62, Alternately, in response to the update bit 230 having the second value, the station 202 may remain in an active state [wake-up state] (i.e., a state other than an asynchronous low power state or off state) to await transmission of the update frame 234 from the access point 204, and the access point 204 may automatically transmit the update frame 234 after transmitting the acknowledgement frame 228.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the communication unit receives update software transmitted from the wireless access point by the external device, as conceptually seen from the teaching of Sampath, into that of O'Malley and Azevedo, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.

Re Claim 6, it is a method claim, having similar limitations of claim 1. Thus, claim 6 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 11, it is a system claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1.

5.  Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Azevedo (US PGPub 20170086054), and further in view of Sampath (US PGPub 20130176925), and further in view of Gotou (US PGPub 20130095830).

As per Claim 3, none of O'Malley, Azevedo and Sampath specifically teach, however Gotou teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not a time when the wake-up request satisfies a predefined temporal condition and when the time does not satisfy the predefined temporal condition, disregard the wake-up (Par 50, Therefore, it is ensured that; even if a command for activating ISR is given to the network 2, the portable terminal device 1 ignores the command under conditions where the ISR inactivation timer cannot get started. In this context, the "conditions where the ISR inactivation timer cannot get started" include, for example, a situation in which the location registration cycle timer (such as T3412) has already expired even though the network gives a command to activate ISR. Par 51, According to the embodiment of the present invention as explained above; even if the location registration cycle timer expires under conditions where ISR is not active, and afterwards the network 2 gives a command to activate ISR with respect to the location registration carried out in a different RAT, operation progresses in such a way that the portable terminal device 1 ignores the command so as not to activate ISR.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not a time when the wake-up request satisfies a predefined temporal condition and when the time does not satisfy the predefined temporal condition, disregard the wake-up, as conceptually seen from the teaching of Gotou, into that of O'Malley, Azevedo and Sampath, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.

Re Claim 8, it is a method claim, having similar limitations of claim 3. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 3.

Re Claim 13, it is a system claim, having similar limitations of claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3.
6.  Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Azevedo (US PGPub 20170086054), in view of Sampath (US PGPub 20130176925), in view of Kim (US PGPub 20160357626), and further in view of Wikman (US PGPub 20110202103).
As per Claim 2, none of O'Malley, Azevedo and Sampath specifically teach, however Kim teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not a predefined wake-up ID is included in the wake-up request.  (Par 188, The wakeup ID P21 corresponds to a wakeup control command, e.g., a control command to power on or to wake up the device 100 from the sleep mode, which may be implemented, but not exclusively, by wake on local area network (WOL), wake on wireless local area network (WoWLAN), etc. Par 310-311, If the wakeup ID is not included in the data, the device 100 determines that the received packet is not a magic packet. And if the wakeup ID is included in the data, the device 100 determines that the received packet is a magic packet and determines whether a device address of the received magic packet corresponds to identification information of the device.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not a predefined wake-up ID is included in the wake-up request, as conceptually seen from the teaching of Kim, into that of O'Malley, Azevedo and Sampath, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.
None of O'Malley, Azevedo, Sampath and Kim specifically teach, however Wikman teaches and when the predefined wake-up ID is not included, disregard the wake-up request (Par 69, If the identifier code of the wakeup message is not identical to the currently assigned identifier code, the wakeup receiver 272 ignores the wakeup message and does not trigger the wakeup controller 242 to perform any transceiver activation. Thus, it’s obvious that the wake-up ID that is not included is not identical to the assigned ID code and therefore the wake-up request/message will be disregarded.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add when the predefined wake-up ID is not included, disregard the wake-up request, as conceptually seen from Wikman into that of O'Malley, Azevedo, Sampath and Kim, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.

Re Claim 7, it is a method claim, having similar limitations of claim 2. Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 2.

Re Claim 12, it is a system claim, having similar limitations of claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2.

7.  Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Azevedo (US PGPub 20170086054), in view of Sampath (US PGPub 20130176925), and further in view of Kim (US PGPub 20160357626), and further in view of Gotou (US PGPub 20130095830).

As per Claim 5, none of O'Malley, Azevedo and Sampath specifically teach, however Kim teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not information of the electronic device is included in the wake-up request satisfies a predefined device condition. (Par 187, As shown in FIG. 6, the wakeup information P2 of the magic packet P may include a wakeup identification (ID) P21 and a device address P22. And par 303, Specifically, the communication module determines whether a device address included in the wakeup information in the magic packet corresponds to identification information of the device, upon reception of the magic packet while the device is in the sleep mode, and determines whether to transmit the wakeup command to the operation module based on the determination of whether the device address corresponds to the identification information of the device.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not information of the electronic device is included in the wake-up request., as conceptually seen from the teaching of Kim, into that of O'Malley, Azevedo and Sampath, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.
None of O'Malley, Azevedo, Sampath and Kim specifically teach, however Gotou teaches when the information does not satisfy the predefined device condition, disregard the wake-up request. (Claim 1, wherein, under conditions where the portable terminal device and the network hold the potential to have individually different status on whether the ISR is active or inactive [two different device information and thus not satisfy the device information condition], even if the network gives the portable terminal device a command to activate the ISR, the portable terminal device ignores the command.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not information of the electronic device is included in the wake-up request., as conceptually seen from the teaching of Kim, into that of O'Malley and Jung, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.
Re Claim 10, it is a method claim, having similar limitations of claim 5. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 5.


Re Claim 15, it is a system claim, having similar limitations of claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.
8.  Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Azevedo (US PGPub 20170086054), in view of Sampath (US PGPub 20130176925), and further in view of Stobbe (US PGPub 20090153306).
As per Claim 4, None of O'Malley, Azevedo and Sampath specifically teach, however Stobbe teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not a transmission source of the wake-up request satisfied a predefined personal condition and when the personal information does not satisfy the predefined personal condition, disregard the wake-up request (Par 33-36, The wake-up command may comprise a code analyzable by the control receiver. There is therefore the possibility of sending wake-up commands of varying content that is secure from manipulation, with different sources and different destinations. Thus the code may carry source information of the control transmitter of the transmitting security module or the sensor or the peripheral device. Control receivers may thus determine the source of the wake-up command and may decide whether or not the wake-up command is relevant for them on the basis of the source and, if necessary, perform actions that depend on the source. Par 39-40,  Furthermore, the code may carry at least address information of the receiving security module to which the wake-up command is directed. Therefore, the execution of the wake-up command can be limited via the address information to only those security modules to which the wake-up command is directed while other security modules can ignore the wake-up command. According the spec, the personal condition was defined as security check for the user/user device, from which the wake-up request is transmitted.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not a transmission source of the wake-up request satisfied a predefined personal condition and when the personal information does not satisfy the predefined personal condition, disregard the wake-up request, as conceptually seen from the teaching of Stobbe, into that of O'Malley, Azevedo and Sampath, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.
Re Claim 9, it is a method claim, having similar limitations of claim 4. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 4.Re Claim 14, it is a system claim, having similar limitations of claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4.
Response to Arguments
9. Applicant’s arguments with respect to claims 1, 6 and 11 with their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion 



                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193